DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of sensor elements are mounted at least partially in the tubular receptacle” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 9 – 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Riegler et al. USP 4092053.
Claim 1, Riegler disclose a rolling bearing assembly (Fig. 4) comprising: an inner ring (inner race 12) supported by a shaft (trunnion 4) or formed by a surface of the shaft, an outer ring (outer race 13) supported in a housing 8 or formed by a surface of the housing, 5a plurality of rolling elements (roller bodies 26) disposed between the inner ring and the outer ring, and at least one distance sensor (jacket 23 and sensor pin 24) configured to measure a distance between the shaft and the housing in order to detect wear of the rolling bearing (col. 2, ll. 48 – 52).  
Claim 2, Riegler discloses the distance sensor being a 10component of a distance sensor module (sensor means 22) integrated in the housing or the outer ring.  
Claim 3, Riegler discloses the distance sensor module being disposed on a radial surface of the housing or on a radial surface of the outer ring adjacent to an axial end of the rolling bearing.  
Claim 4, Riegler discloses the housing or the outer ring includes a radially extending opening (bore 16) into which the distance sensor module is insertable from the outside.
Claim 5, Riegler discloses the at least one distance sensor comprising a plurality of sensor elements (jacket 23 and sensor pin 24) and extends from the housing or from the outer ring toward the shaft so that a surface of at least one of the plurality of sensor elements faces the shaft.
Claim 9,  Riegler discloses attachment means for attaching the distance sensor module to the housing or to the outer ring.  Attachment means is interpreted under 35 U.S.C. 112(f) as a screw connection that accomplishes the claimed function, and equivalents thereof.  (Riegler teaches a fastening ring 25, which is equivalent to a screw connection, that attaches the distance sensor module to the housing or outer ring).
Claim 10, Riegler discloses the distance sensor comprising 10a path sensor (col. 2, ll. 48 – 52).  
Claim 11, Riegler discloses the rolling bearing assembly as a pivot bearing.  
Claim 12, Riegler discloses a 15claimmethod of detecting wear of a rolling bearing assembly that includes an inner ring 12 supported by a shaft 4 or formed by a surface of the shaft, an outer ring 13 supported in a housing 8 or formed by a surface of the housing, and a plurality of rolling elements 26 disposed between the inner ring and the outer ring, the method comprising: using at least one distance sensor 24 to measure a distance between the shaft and the 20housing (col. 2, ll. 48 – 52).
Claim 13, Riegler discloses producing an output signal indicative of the measured distance (col. 2, ll. 48 – 52).
Claim 14, Riegler discloses 25claim producing a wear indication signal if the output signal indicates a change in the measured distance of more than a predetermined amount (col. 2, ll. 62 – 68 to col. 3, ll. 1 – 11).

Allowable Subject Matter
Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 6, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the plurality of sensor elements being mounted at least partially in the tubular receptacle.
	In regards to claim 8, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the distance sensor module including adjusting means for adjusting the distance between the distance sensor module and the shaft.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656